EMPLOYMENT AND NON-COMPETE AGREEMENT

        This Employment and Non-Compete Agreement (the “Agreement”) is made as
of January 4, 2008, between iSYS, LLC, a Virginia limited liability company (the
“Company”); WidePoint Corporation, a Delaware corporation (“WidePoint”); and Jin
Kang (the “Executive”). The parties agree that the terms and provisions of this
Agreement are subject to and contingent upon the closing of the acquisition of
all of the membership interests in the Company by WidePoint (the “Acquisition”).
Subject to the foregoing, the Company, WidePoint and Executive hereby agree as
follows:

        1.       Employment. The Company agrees to employ Executive in the
position set forth herein and Executive accepts such employment by the Company
upon the terms and conditions set forth in this Agreement, for the period
beginning on the closing date of the Acquisition and ending upon termination
pursuant to paragraph 4 (the “Employment Period”).

        2.       Compensation and Benefits.

            (a)        In consideration for the valuable services to be rendered
by Executive and for Executive’s agreement not to compete against the Company or
WidePoint as described in paragraph 6, the Company hereby agrees that commencing
on the closing date of the Acquisition and for a period of three (3) years
immediately thereafter, the Company will pay Executive a bi-monthly gross salary
at the annual rate of $225,000.00 per annum (the “Base Salary”). In addition,
the Base Salary will be reviewed at least annually by WidePoint for merit
increases and may, in WidePoint’s discretion, be increased. The Base Salary of
Executive after the first three (3) years of this Agreement shall be determined
by the Board of Directors of the Company and the Compensation Committee of the
Board of Directors of WidePoint, but shall be no less than the Base Salary.

            (b)        Executive also shall be entitled to (i) reimbursement for
actual business expenses in accordance with WidePoint’s policies and procedures
in effect at that time; (ii) comparable combined paid vacation (of no less than
four (4) weeks per annum), sick leave and medical and other benefits consistent
with those received by the most senior executives of Wide Point including,
without limitation, coverage under a directors and officers liability insurance
policy (the “Policy”); and (iii) bonus compensation in amounts as determined in
the reasonable discretion of the Board of Directors of the Company and the
Compensation Committee of the Board of Directors of WidePoint. Executive shall
also be entitled to receive stock options from WidePoint as determined in the
reasonable discretion of the Compensation Committee of the Board of Directors of
WidePoint.

        3.       Services. During the Employment Period, Executive agrees to
devote Executive’s commercially reasonable efforts and substantially all of
Executive’s business time and attention to the business affairs of the Company,
as its President with duties and authority similar to Executive’s duties and
authority prior to the date of this Agreement, with the exception that those
duties and authorities as President shall be in compliance with all of
WidePoint’s then-current internal controls, policies and procedures, covenants
(each of which WidePoint will provide to Executive in writing) and regulatory
and reporting requirements (except for reasonable vacation periods subject to
the reasonable approval of the Company or WidePoint or reasonable periods of
illness or other incapacity). During the Employment Period, Executive agrees to
render such services as the Company may from time to time direct, consistent
with his position as the President of the Company. During the Employment Period,
Executive agrees that Executive will not, except with the prior written consent
of the Company and WidePoint, become engaged in or render services for any
business other than the business of the Company and WidePoint. The Company and
WidePoint each agree that during the Employment Period, Executive shall not be
required to relocate from his current residence. It shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking or writing
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities to the Company in accordance with this
Agreement.

--------------------------------------------------------------------------------

        4.       Termination.

            (a)        The Employment Period will continue from the date of this
Agreement unless terminated earlier by (a) Executive’s death or permanent
disability, (b) Executive’s resignation (other than for Good Reason, as
hereinafter defined) upon ninety (90) days prior written notice to the Company
and WidePoint, or (c) the Company and/or WidePoint for Cause, as hereinafter
defined. For the purposes of this Agreement, the term “permanent disability”
shall be as determined by the relevant insurance company under the then-current
health care and insurance policies of the Company and/or WidePoint which are
applicable to Executive.

            (b)        For purposes of this Agreement, “Good Reason” shall mean
the occurrence, without the Executive’s written consent, of any of the following
circumstances (except in each case in connection with the termination of the
Executive’s employment for Cause or disability or as a result of the Executive’s
death or temporarily as a result of the Executive’s illness or other absence):
(i) a material breach by the Company of any provision of this Agreement
including, but not limited to, (A) failure to pay Base Salary or benefits after
the date when due or (B) the failure to appoint the Executive to the position
provided for herein, providedthat, Executive provides the Company with written
notice of such breach within ninety (90) days following the occurrence of such
breach specifying in reasonable detail the facts and circumstances alleged to
constitute such breach and the Company fails to cure such breach within thirty
(30) days after receipt of such notice; (ii) any material adverse alteration or
diminution of the Executive’s position, duties or responsibilities under this
Agreement or the assignment to the Executive of duties or responsibilities
materially inconsistent with the Executive’s position as President of the
Company, providedthat, Executive provides the Company with written notice of
such breach within ninety (90) days following the occurrence of such alteration,
diminution or assignment specifying in reasonable detail the facts and
circumstances alleged to constitute such alteration, diminution or assignment
and the Company fails to cure such alteration, diminution or assignment within
thirty (30) days after receipt of such notice, or (iii) the relocation of the
Company’s principal executive offices to a location more than 50 miles from its
location as of the closing date of the Acquisition.

2

--------------------------------------------------------------------------------

            (c)        For purpose of this paragraph 4, “Cause” shall mean (i)
the repeated failure or refusal of Executive to follow the lawful directives of
the Company, WidePoint or their designee (except due to sickness, injury or
disabilities) that are consistent with the Executive’s position as the President
of the Company, provided that, the Company provides the Executive with written
notice of such breach within ninety (90) days following the occurrence of such
breach specifying in reasonable detail the facts and circumstances alleged to
constitute such breach and the Executive fails to cure such breach within thirty
(30) days after receipt of such notice, (ii) gross inattention to duty or any
other willful, reckless or grossly negligent act (or omission to act) by
Executive, which, in the good faith judgment of the Company and WidePoint,
materially injures the Company or WidePoint, including the repeated failure to
follow the lawful policies and procedures of the Company or WidePoint, which in
all cases have been provided to the Executive in writing, provided that, the
Company provides the Executive with written notice of such breach within ninety
(90) days following the occurrence of such breach specifying in reasonable
detail the facts and circumstances alleged to constitute such breach and the
Executive fails to cure such breach within thirty (30) days after receipt of
such notice, (iii) a material breach of this Agreement by Executive provided
that, the Company provides the Executive with written notice of such breach
within ninety (90) days following the occurrence of such breach specifying in
reasonable detail the facts and circumstances alleged to constitute such breach
and the Executive fails to cure such breach within thirty (30) days after
receipt of such notice, or (iv) the conviction by Executive of a felony or other
crime involving moral turpitude or the commission by Executive of an act of
financial dishonesty (which for purposes of this Agreement shall be defined as
an intentional act by the Executive to obtain a financial benefit from the
Company that he is not legally or contractually entitled to) against the Company
or WidePoint.

        5.       Consequences of Termination.

            (a)        Upon any termination by the Company for Cause, the death
or permanent disability of Executive or upon Executive’s decision to leave the
Company other than for Good Reason, Executive shall be entitled to be paid his
Base Salary to the date of termination and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination, indemnification in
accordance with applicable law, the certificate of incorporation, bylaws, other
constitutive documents of the Company and WidePoint and the Policy and the other
vested benefits).

            (b)        Upon any termination by the Company without Cause or by
Executive for Good Reason, the Company shall pay to the Executive (i) any unpaid
Base Salary accrued as of the date of termination, (ii) in the event that the
termination occurs prior to the third anniversary of the Acquisition, Base
Salary at the annual rate in effect on the date of termination from such date of
termination until the third anniversary of the Acquisition (assuming for this
purpose that a termination had not occurred) in installments in accordance with
the Company’s ordinary Base Salary payroll practices, (iii) a pro rata portion
of any Bonus payable in respect of the fiscal year in which the date of
termination occurs, and (iv) reimbursement of any outstanding business expenses
for which Executive is entitled to be reimbursed in accordance with this
Agreement up to and including the date of termination. The Company shall have no
further liability hereunder (other than for indemnification in accordance with
applicable law, the certificate of incorporation, bylaws, other constitutive
documents of the Company and WidePoint and the Policy and the other vested
benefits).

3

--------------------------------------------------------------------------------

        6.       Non-Compete.

            (a)        In the event the Employment Period is terminated by the
Company for Cause or by the Executive other than for Good Reason, then the
non-compete provisions of this paragraph 6 will apply to Executive. In the event
the Employment Period is otherwise terminated, such as by the Company without
Cause or by the Executive for Good Reason, then no part of this paragraph 6 will
apply to Executive.

            (b)        Executive recognizes and acknowledges that by virtue of
accepting employment hereunder, Executive will acquire valuable training and
knowledge, enhance Executive’s professional skills and experience, and learn
proprietary trade secrets and Confidential Information of the Company and
WidePoint. In consideration of the foregoing and this employment contract,
Executive agrees that during the Employment Period and for two (2) years
thereafter (the “Non-Compete Period”), Executive will not directly or indirectly
(whether as employee, director, owner, stockholder, consultant, partner (limited
or general) or otherwise) own, manage, control, participate in, consult with,
advertise on behalf of, render services for or in any manner engage in any
competitive business of soliciting or providing any computer, technology,
information technology (IT), consulting or any other services and/or products of
any type whatsoever to any federal, state and/or local governments, agencies,
entities doing business with any such governments and/or agencies, and/or to any
existing or targeted customers or clients of the Company and/or WidePoint, that
is competitive with business conducted by (i) the Company as of the date of
termination or during the period for the thirty six (36) months prior to the
date of termination, or (ii) WidePoint as of the date of termination or during
the period for the thirty six (36) months prior to the date of termination, with
the term “targeted” meaning customers or clients that the Company or WidePoint
has contacted within the last twenty-four (24) months prior to the date of
termination of the Employment Period (with the term “contacted” to exclude any
mass email or mass regular mailings, mass media marketing methods or mass
telemarketing or meeting at an industry or trade function without further action
by the Company or WidePoint); or included in a sales or strategic plan of the
Company or WidePoint that Executive is aware of prior to the date of termination
of the Employment Period; nor shall Executive solicit any other Person to engage
in any of the foregoing activities or knowingly request, induce or attempt to
influence any then existing or targeted customers, clients, suppliers,
consultants, or any other Persons who have engaged in business with the Company
or WidePoint to curtail any business they are currently, or in the last 36
months have been, transacting with the Company or WidePoint (the “Non-Compete).
Nothing herein will prevent Executive from being a passive owner of not more
than 1% of the outstanding stock of any class of a corporation which is engaged
in a competitive business of the Company or WidePoint and which is publicly
traded, so long as Executive has no participation in the business of such
corporation. For the purposes of this Agreement, such passive ownership of
shares shall not be deemed to constitute participation in the business of the
corporation. Furthermore, during the Non-Compete Period, Executive shall not,
without the prior written consent of each of the Company and WidePoint, directly
or indirectly, knowingly solicit or encourage or attempt to influence any
existing employee, consultant or other Person or recruit to leave or discourage
their employment with the Company or WidePoint. Executive agrees that the
restraint imposed under this paragraph 6 is reasonable and not unduly harsh or
oppressive. Executive shall be entitled to provide any prospective employer with
a complete copy of this Agreement.

4

--------------------------------------------------------------------------------

            (c)        If, at the time of enforcement of any provision of
paragraph 6(b) above, a court or arbitrator holds that the restrictions stated
therein are unreasonable or unenforceable under circumstances then existing,
then the Company, WidePoint and Executive agree that the maximum period, scope,
or geographical area reasonable or permissible under such circumstances will be
substituted for the stated period, scope or area.

            (d)        Since a material purpose of this Agreement is to protect
the Company’s and WidePoint’s investment in the Executive, including but not
limited to the purchase price consideration payable to the Employer under the
terms of the Purchase Agreement, and to secure the benefits of Executive’s
background and general experience in the industry, the parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this paragraph 6. Therefore, in the event of a breach by
Executive of any of the provisions of this paragraph 6, the Company, WidePoint
or their successors or assigns may, in addition to other rights and remedies
existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions of this Agreement.

        7.       Confidential Information and Inventions. Executive acknowledges
that the information, data and trade secrets (collectively, “Confidential
Information”) obtained by Executive during the course of Executive’s performance
under this Agreement, and previously during Executive’s employment with the
Company prior to the acquisition of the Company by WidePoint, concerning the
business or affairs of the Company or WidePoint are the property of the Company
and WidePoint, respectively. For purposes of this Agreement, “trade secret”
means any method, program or compilation of information which is used in the
Company’s or WidePoint’s business, including but not limited to: (a) techniques,
plans and materials used by the Company or WidePoint, (b) marketing methods and
strategies employed by the Company or WidePoint, and (c) all lists of past,
present or targeted customers, clients, suppliers, business partners, teaming
members and/or other Persons who have done business with either the Company or
WidePoint. Executive agrees that Executive will not disclose to any unauthorized
Person or use for Executive’s own account any of such Confidential Information
without the written consent of each of the Company and WidePoint. Executive
agrees to deliver to the Company and WidePoint at the termination of Executive’s
employment, or at any other time the Company or WidePoint may request, all
memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company or WidePoint which Executive
may then possess or have under Executive’s control. Notwithstanding the terms of
this Agreement, Confidential Information may be disclosed by the Executive in
furtherance of the Company and WidePoint’s business, when and to the limited
extent compelled by written notice from a government agency or when and to the
limited extent compelled by legal process or court order by a court of competent
jurisdiction if the Executive has given the Company prompt written notice of
such request or order and the Confidential Information to be disclosed as far in
advance of its disclosure as possible so that the Company may seek appropriate
protective order or waive compliance by the Executive, or in connection with the
proposed performance by the Executive of his duties under this Agreement,
subject to WidePont’s prior approval. Confidential Information does not include
information which (a) is generally known to the industry or the public other
than as a result of a breach of this Agreement or any other agreements by the
Executive, or (b) is or becomes available to the Executive on a non-confidential
basis from a source other than the Company or its subsidiaries or affiliates or
their respective directors, employees or agents.

5

--------------------------------------------------------------------------------

        The Company will own any and all right, title, or interest that
Executive may develop or establish in any designs, products, discoveries,
inventions, original works of authorship, trade secrets, innovations,
improvements, developments, modifications, know-how, technology, process,
management reports, internal reports and memoranda, product development plans
and strategies, customer lists, marketing, pricing, and sales plans, policies,
and strategies, whether or not patentable which Executive conceives, reduces to
practice, devises, develops, discovers, or incorporates in Company products or
services, either alone or jointly, or to which Executive otherwise contributes
during the term of Executive’s employment with the Company, insofar as such may
either (a) relate to or arise out of the business of the Company or WidePoint,
whether or not during business hours and whether or not Company or WidePoint
resources are utilized, or (b) involve the use of Company and/or WidePoint
resources, including Executive’s time and attention during business and/or
non-business hours (“Employer Work Product”). Executive will make a complete and
prompt disclosure of all Employer Work Product to the Company and WidePoint at
all times that any such Employer Work Product arises, and Executive hereby
irrevocably and exclusively assigns to the Company and WidePoint, without
further compensation, all rights in all Employer Work Product.

        During the term of this Agreement and at the sole cost of the Company,
Executive will do all reasonable acts and things as may be reasonably necessary
to confirm and vest the entire right, title and interest in the Employer Work
Product in the Company and WidePoint and to secure to the Company and WidePoint
full protection of the same, including without limitation, the execution and
delivery of assignments, patent applications, and other documents or papers,
whether during employment with the Company or any time after termination of such
employment. In order to confirm the rights of the Company and WidePoint,
Executive also will assign to the Company and WidePoint any and all copyrights
and reproduction rights to any written material prepared by Executive during
employment with the Company. In addition to the foregoing, without compensation
but at the Company’s expense, for a period of two (2) years following the
termination for any reason of employment with the Company, Executive, upon
reasonable notice by the Company and WidePoint, will cooperate with the Company
and WidePoint in securing or defending the right, title, and interest of the
Company and WidePoint in the Employer Work Product (subject in all cases to the
then obligations and responsibilities of the Executive).

6

--------------------------------------------------------------------------------

        Notwithstanding the foregoing, Executive will retain all right, title
and interest in any intellectual property that is (i) developed exclusively
during non-business hours of the Company or when Executive is not working for
the Company; (ii) developed without the use of any Company resources (including,
but not limited to, Company technology, research, materials, equipment, patient
information and patient participation in any test trials); (iii) not in any way
related to the current or prospective business of the Company and/or WidePoint
(of which the Executive is aware); and (iv) disclosed in writing by Executive to
WidePoint and the Company (A) prior to the signing of this Agreement with
respect to any intellectual property that was developed prior to the signing of
this Agreement or (B) within ten (10) days of being conceived or otherwise
developed by or on behalf of Executive after the date of the signing of this
Agreement.

        Executive expressly acknowledges and agrees that Executive has disclosed
to the Company and WidePoint in writing prior to signing this Agreement, any and
all designs, discoveries, inventions, original works of authorship, trade
secrets, innovations, improvements, developments, modifications, know-how,
technology, process, management reports, internal reports and memoranda,
customer lists, marketing plans or pricing policies of Executive (collectively
“Executive’s Intellectual Property”), with Executive hereby irrevocably and
exclusively assigning and transferring all Executive’s Intellectual property to
the Company and WidePoint without any further compensation other than the
consideration payable to Executive under the terms of the Purchase Agreement.  
With respect to any of Executive’s Intellectual Property (i) that Executive has
not disclosed to the Company or WidePoint pursuant to this paragraph 7 but that
is incorporated into products or services of the Company or WidePoint or brought
to the Company or WidePoint for use in the products or services of the Company
or WidePoint or (ii) that Executive has disclosed in writing to the Company and
WidePoint but incorporated into work performed for the Company and/or WidePoint
without the prior written permission of each of the Company and WidePoint,
Executive hereby exclusively assigns and transfers to the Company and WidePoint,
without further compensation, all rights in all such Executive’s Intellectual
Property in accordance with this paragraph 7.

        8.        Code Section 409A

            (a)        Unless otherwise expressly provided, any payment of
compensation by the Company to the Executive for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder (Section 409A”), whether pursuant to this Agreement or
otherwise, shall be made on or before the fifteenth (15th) day of the third
(3rd) month following the later of the end of the calendar year or the end of
the Company’s fiscal year, in either case in which the Executive’s right to such
payment vests (i.e., is not subject to a “substantial risk of forfeiture” for
purposes of Section 409A or unless delay is permitted pursuant to Section 409A.
All payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) by the Company to the Executive are intended to comply with the
requirements of Section 409A, and this Agreement shall be interpreted consistent
therewith. Neither the Company nor the Executive, individually or in
combination, may accelerate any such deferred payment, except in compliance with
Section 409A, and no amount shall be paid prior to the earliest date on which it
is permitted to be paid under Section 409A. In the event that the Executive is
determined to be a “key employee” (as defined in Section 416(i) of the Code
(without regard to paragraph (5) thereof)) of the Company or its affiliates at a
time when the Company or its affiliates has stock which is deemed to be
publicly-traded on an established securities market for purposes of Section
409A, payments determined to be “nonqualified deferred compensation” thereunder
and payable following termination of the Executive’s employment with the Company
shall be made to the Executive no earlier than the earlier of (i) the last day
of the sixth (6th) complete calendar month following the month in which occurs
the Executive’s separation from service with the Company and its affiliates
within the meaning of Code Section 409A, or (ii) the date of the Executive’s
death, consistent with the provisions of Section 409A. Any payment delayed by
reason of the prior sentence shall be paid out in a single lump sum at the end
of such required delay period in order to catch up to the original payment
schedule, without interest thereon. Notwithstanding anything herein to the
contrary, no amendment may be made to this Agreement if it would cause the
Agreement or any payment hereunder to not be in compliance with the requirements
of Section 409A.

7

--------------------------------------------------------------------------------

            (b)        Notwithstanding anything in this Agreement to the
contrary, the parties shall use commercially reasonable efforts to make all
terms of this Agreement consistent with and all payments made pursuant to this
Agreement payable at such times as to not result in any penalty, interest and/or
tax to the Executive pursuant to the provisions of Section 409A. If after the
date hereof the Company or WidePoint indemnifies or otherwise protects any other
executive or employee with regard to any liability pursuant to Section 409A,
then automatically and without further action on the part of the Company and/or
WidePoint.

        9.       Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by overnight courier
(e.g., Federal Express) or mailed by first class certified mail, return receipt
requested, to the recipient at the address below indicated:

  To the Company or WidePoint: Mr. James T. McCubbin
c/o WidePoint Corporation
One Lincoln Centre, Suite 1100
Oakbrook Terrace, Illinois 60181


  To Executive: Jin Kang
1163 Daleview Drive
McLean, Virginia 22102


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

8

--------------------------------------------------------------------------------

        10.       Miscellaneous. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. The parties agree that (i) the provisions of this Agreement
shall be severable in the event that any of the provisions hereof are for any
reason whatsoever invalid, void or otherwise unenforceable, (ii) such invalid,
void or otherwise unenforceable provisions shall be automatically replaced by
other provisions which are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable and (iii)
the remaining provisions shall remain enforceable to the fullest extent
permitted by law. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. This
Agreement may be executed on separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement. This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company and WidePoint, and their respective
successors and assigns. Executive may not assign Executive’s rights or delegate
Executive’s obligations hereunder without the prior written consent of the
Company and WidePoint. The Company and WidePoint may assign its respective
rights and delegate its duties hereunder without the consent of Executive to
Permitted Transferees. All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law, and not
the law of conflicts, of the Commonwealth of Virginia. All parties hereby
consent to subject matter jurisdiction, personal jurisdiction and venue in the
appropriate federal court located in or serving the Commonwealth of Virginia for
disputes under this Agreement. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company, WidePoint and
Executive.

        11.       Definitions. “Person” shall mean and include an individual, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a governmental entity or any department or agency thereof, and any
other type of entity whatsoever. “Permitted Transferee”shall mean WidePoint or a
subsidiary, affiliate or successor of WidePoint or the Company, provided that in
the event of an assignment to a subsidiary or affiliate of WidePoint, the
Company and WidePoint shall remain liable for all of the obligations contained
in this Agreement.

[Remainder of page left intentionally blank,]





9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first above written.

WITNESS: EXECUTIVE:

_________________________ ____________________________ Jin Kang
Attest (Seal): ISYS LLC

 __________________________ By:___________________________ James T. McCubbin
      Steve L. Komar Secretary       Chairman

 Attest (Seal): WIDEPOINT CORPORATION

 __________________________ By:___________________________ James T. McCubbin
      Steve L. Komar Secretary       Chairman, President & Chief Executive
Officer





10